Title: The Committee of Secret Correspondence to Stephen Cleveland, 30 July 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Cleveland, Stephen


<Philadelphia, July 30, 1776: Bradford has informed us that he has outfitted the Dispatch and appointed you commander; “he gives you an extreme good Character.” You will receive this from John Philip Merkle, and you will be bound by the following instructions until they are superseded: You will give Bradford bills of lading for the cargo, which is consigned to Merkle, whom you will receive on board. You will make for France, put in at the first convenient port (Nantes or Bordeaux may be the safest), and there unload such of the cargo as Merkle wishes to sell. We enclose to Bradford a packet, which he will give you, addressed to Messrs. Samuel and J. H. Delap at Bordeaux. If you are captured, throw the packet overboard. If you land at Bordeaux deliver it to the Delaps; if you land at another port forward it by the best means available, tell them where Merkle is ordering you to call, and ask them how to address letters to Silas Deane so that they will surely reach him. Merkle will, we expect, order you on to Amsterdam; you will deliver the remainder of the cargo at such ports as he directs and, when all is unloaded, will receive whatever goods, arms, and ammunition he wishes to ship. You are free to arm the brigantine as completely as you please, and to take on as many good seamen as you can accommodate.
Inform the Delaps and Deane how to reach you and when you intend to return. You will, we believe, receive from them letters and packets for us, which are to be seen by no one and thrown overboard if need be. When you are fitted and loaded, and have received your dispatches from Merkle, you are to make for the first safe harbor you find in the United States, and there enlist the help of local authorities in forwarding promptly to us whatever letters and packets you bring. Tell us the condition of your vessel, and we will give you further orders. We send you a commission, a book of regulations about captures, and a list of continental agents in case you take prizes. But prizes are not your object; a fast and safe voyage is. “In time your utmost Ambition may be gratified provided Merit leads the Way to Promotion.”
You may accommodate free of charge any American masters, mates, or seamen who want passage. Merkle will perhaps think it proper to make your ship French or Dutch, and to clear it for the West Indies. You are to co-operate with him, and do all you can to please him during the voyage. Signed by Franklin, Benjamin Harrison, and Robert Morris.>
